GOSHORN, Chief Judge.
This appeal is from an order summarily denying a motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. The appellant seeks a belated appeal alleging that his trial counsel ineffectively assisted him by failing to bring an appeal despite the appellant’s timely request. We reverse and remand to the trial *1223court for an evidentiary hearing to determine whether the appellant made a timely request to his public defender to file a notice of appeal. See State v. Meyer, 430 So.2d 440, 443 (Fla.1983); see also Viqueira v. Roth, 591 So.2d 1147, 1148 (Fla. 3d DCA 1992); Turner v. State, 588 So.2d 1042, 1045 (Fla. 5th DCA 1991); Bridges v. Dugger, 518 So.2d 298, 299 (Fla. 2d DCA 1987).
REVERSED and REMANDED.
W. SHARP and GRIFFIN, JJ., concur.